UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 22, 2010 Hines Real Estate Investment Trust, Inc. (Exact name of registrant as specified in its charter) Maryland 000-50805 20-0138854 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 2800 Post Oak Blvd, Suite 5000, Houston, Texas 77056-6118 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (888) 220-6121 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets. On April 22, 2010, Hines Real Estate Investment Trust, Inc. ("Hines REIT") sold Distribution Parks Elouveira and Vinhedo, two industrial properties located in Curitiba, Brazil, to BR Properties SA. In addition, during the first quarter of 2010, Hines REIT sold Distribution Park Araucaria, an industrial property located in Sao Paulo, Brazil, to BR Properties SA. The aggregate net proceeds from these sales were $127.9 milllion after transaction costs and local taxes. The buyer is not affiliated with Hines REIT or its affiliates. Item 7.01 Regulation FD Disclosure. On April 28, 2010, Hines Interests Limited Partnership ("Hines") issued a press release relating to Hines REIT's disposition of Distribution Parks Araucaria, Elouveira and Vinhedo. A copy of such press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. Pursuant to the rules and regulations of the Securities and Exchange Commission, such exhibit and the information set forth therein are deemed to have been furnished and shall not be deemed to be "filed" under the Securities Exchange Act of 1934. Item 8.01 Other Events. With the authorization of its board of directors, HinesREIT declared distributions for the month of May 2010. These distributions will be calculated based on shareholders of record each day during the month of May 2010 in an amount equal to $0.00165699 per share, per day and will be paid in July 2010 in cash or reinvested in stock for those participating in Hines REIT's dividend reinvestment plan. Item 9.01 Financial Statements and Exhibits. (b) Pro Forma Financial Information. The following financial information is submitted at the end of this Current Report on Form 8-K and is furnished herewith and incorporated by reference. Hines Real Estate Investment Trust, Inc. Unaudited Pro Forma Consolidated Balance Sheet as of December 31, 2009 Unaudited Pro Forma Consolidated Statement of Operations for the Year EndedDecember 31, 2009
